Citation Nr: 0501964	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for cervical spine degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for 
posttraumatic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.

In April 2003, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to an increased evaluation in excess 
of 30 percent for cervical spine degenerative joint disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The residuals of the veteran's traumatic head and neck 
injuries include subjective complaints of headaches.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Codes (DCs) 8045, 8100, 9403 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In June 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection for head and neck injuries.  The letter 
also asked the veteran to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining and what evidence the veteran still needed to 
provide.  The letter explained that VA would attempt to 
obtain evidence such as medical records, employment records, 
or records from other Federal agencies.  While the June 2002 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed to tell VA about any additional 
information or evidence that he wanted VA to obtain for him 
or to send information describing additional evidence or the 
evidence itself to VA.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
June 2002 notice letter, which preceded the August 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and private 
treatment records identified by the veteran.  Further, the 
veteran was afforded a VA examination in connection with his 
claim for service connection for neck and head injuries.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for post-traumatic headaches.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Historically, the veteran sustained injuries to his neck and 
head in service.  Service connection was granted and a non-
compensable rating was assigned, rated by analogy under DC 
8199-8100 (migraine).  After a review of the evidence, the 
Board finds that the veteran's disability is most 
appropriately rated under DC 8045 for brain disease due to 
trauma as the veteran has not been service-connected for 
migraine "headaches."

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  On the other hand, the maximum available 
under DC 8045 is 10 percent for subjective complaints of 
headaches.  A higher than 10 percent rating will not be 
assigned in the absence of a diagnosis of multi-infarct 
dementia with cerebral arteriosclerosis.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for migraine.  
The Board also finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with the veteran's initial claim for headaches.  
He has essentially maintained that his headaches are due to 
injuries sustained to his head and neck while in the 
military.  Therefore, the Board concludes that DC 8045, and 
not DC 8100, is for application.  

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the veteran's headaches.  
The Board concludes that his headaches are related to the 
neck and head injuries the veteran sustained in service and 
should be rated as for "brain injury due to trauma" under 
DC 8045.  Under the appropriate regulation, no greater than a 
10 percent evaluation is warranted for subjective complaints 
of headaches due to post traumatic injury, regardless of the 
level of disability.  Accordingly, an evaluation higher than 
10 percent is not warranted.

The Board notes that there is no evidence of record that the 
veteran's post-traumatic headaches cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
post-traumatic headaches.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to an initial evaluation of 10 percent for 
posttraumatic headaches is granted.


REMAND

The rating criteria for evaluating the veteran's cervical, 
spine disability were amended, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 - 51,456 (August 27, 2003).  Although 
the RO has considered the amended criteria and the veteran 
has been apprised of them in the February 2004 supplemental 
statement of the case, the veteran has not been examined for 
compensation purposes since the criteria for 


evaluating disabilities of the spine were amended.  Thus, the 
Board finds that another VA medical examination is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his present cervical 
spine disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of neck 
motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also identify all neurologic 
manifestations of the service-connected 
cervical spine disability.  The examiner 
should state whether or not the veteran 
experiences cervical spine intervertebral 
disc syndrome.  If intervertebral disc 
syndrome is found, the examiner should 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 
12 months.  If so, the examiner should 
note the total duration of such episodes 
during the past 12 months.

2.  Upon completion of the above 
requested development, and any other 
necessary development, the veteran's 
claim should be readjudicated.  If 
appropriate, both the criteria for the 
rating of intervertebral disc syndrome in 
effect prior to September 23, 2002, and 
the current criteria for the rating of 
intervertebral disc syndrome should be 
considered.  Whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration should also 
be considered.  38 C.F.R. § 3.321(b).

3.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


